

	

		II

		109th CONGRESS

		1st Session

		S. 1226

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide jurisdiction over Federal

		  contractors who engage in human trafficking offenses.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Contractor Extraterritorial

			 Jurisdiction for Human Trafficking Offenses Act of

			 2005.

		2.Federal contractor

			 extraterritorial jurisdictionChapter 77 of title 18, United States Code,

			 is amended by adding at the end the following:

			

				1596.Federal contractor

				extraterritorial jurisdiction

					(a)Whoever, while a Federal contractor,

				engages in conduct outside the United States that would constitute a violation

				of this chapter punishable by imprisonment for more than 1 year if the conduct

				had been engaged in within the special maritime and territorial jurisdiction of

				the United States shall be punished as provided for that offense.

					(b)No prosecution may be commenced against a

				person under this section if a foreign government, in accordance with

				jurisdiction recognized by the United States, has prosecuted or is prosecuting

				such person for the conduct constituting such offense, except upon the approval

				of the Attorney General or the Deputy Attorney General (or a person acting in

				either such capacity), which function of approval may not be delegated.

					(c)An individual who is a victim of a

				violation of this chapter by a Federal contractor may bring a civil action

				against the perpetrator under section 1595 if a civil action would have been

				authorized under section 1595 had the conduct been engaged in within the

				special maritime and territorial jurisdiction of the United States.

					(d)As used in this section, the term

				Federal contractor means a person who—

						(1)is employed as a contractor (including a

				subcontractor at any tier), or as an employee of a contractor (or subcontractor

				at any tier), of any executive agency, as that term is defined in section 4(1)

				of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1));

						(2)is present or residing outside the United

				States in connection with such employment; and

						(3)is not a national of or ordinarily resident

				in the country where the violation

				occurred.

						.

		

